Citation Nr: 1217492	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  05-40 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from May 1974 to December 1977. 

This appeal to the Board of Veterans Appeals (Board) arises from a February 2005 rating action that denied service connection for an acquired psychiatric disorder.  

By decisions of January and June 2009, the RO remanded this case to the RO for further development of the evidence and for due process development. 

In April 2009, the Veteran and his wife at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C. 

In November 2010, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  ).  In an Order, dated in August 2011, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Joint Motion for Remand noted that the most recent VA examiner in 2010 opined that the Veteran's longstanding depressed mood was a symptom of an adjustment disorder, which depression had its origins in military service.  It was pointed out by the Board in its November 2010 decision that an adjustment disorder is not an acquired psychiatric disorder, but merely a maladaptive reaction to identifiable stressful life events, which condition remits when the stress ceases or the Veteran adapts to the situation.  It was stated that 38 C.F.R. § 3.303(c)  specifically provides that developmental disorders as such are not diseases within the meaning of applicable legislation providing VA compensation benefits, and the Board denied the claim.  The Court noted that the Axis I diagnosis of adjustment disorder with depressed mood indicates a clinical disorder (Axis I) as opposed to a personality disorder (Axis II).  It was stated that clarification of the proper diagnosis and etiology of the Veteran's psychiatric disorder should be obtained.  Thus another VA examination is required.  

The service medical records show that the Veteran was afforded an examination in November 1976 for reasons of an expeditious discharge for unfitness.  On that examination, he gave a history of frequent trouble sleeping and depression or excessive worry.  On May 1977 examination, he gave a history of attempted suicide, frequent trouble sleeping, and depression or excessive worry.  On November 1977 examination, he gave a history of attempted suicide, frequent trouble sleeping, depression or excessive worry, and nervous trouble. 

Post service, on February 2004 VA outpatient mental health evaluation, the Veteran gave a history of the onset of depression in military service, and a history of hospitalization for a suicide attempt in service in the 1970s.  After examination, the impression was depressive disorder. 

In March 2005, the Veteran stated that he was hospitalized for attempted suicide on 2 occasions in service while stationed at Fort Riley, Kansas: the first time he cut his left wrist, and the second time he took an overdose of sleeping pills. 

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action: 

1.  The RO should arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder and its relationship, if any, to his military service.  The entire claims folder must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examining physician should review the service and post-service medical records.  The examiner should document all psychiatric disorders found, including any developmental disorders.  The Axis I diagnosis must be indicated as well as any other disorders.  The examiner must render an opinion for the record as to whether it is at least as likely as not (i.e., is there at least a 50% probability) that any currently-diagnosed acquired psychiatric disorder had its onset during the Veteran's military service.  A complete rationale for the opinion proffered must be provided; if an opinion cannot be made without resort to speculation, a sufficient rationale and supporting explanation needs to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (The Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report. 

2.  To help avoid future Remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the claim on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


